 

Exhibit 10.2

 

FIRST AMENDMENT OF EXECUTIVE EMPLOYMENT AGREEMENT

 

This amendment (“Amendment”) is entered into August 4, 2017 (the “Amendment
Date”) by and between Lilis Energy, Inc. (“Lilis”) and Jim Linville
(“Executive”).

 

A.       Lilis and Executive are parties to an Executive Employment Agreement
dated June 26, 2017 (the “Employment Agreement”).

 

B.       Under Section 17 of the Employment Agreement, Lilis and Executive may
amend the Employment Agreement.

 

C.       Lilis and Executive wish to amend the Employment Agreement as set forth
below.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants, and agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Lilis and Executive, intending to be legally bound, hereby
agree as follows:

 

1.       Amendment. Section 3 of the Employment Agreement is deleted in its
entirety and replaced with the following:

 

“3. Position. Beginning effective August 4, 2017, during the Term, Executive
shall be employed as and hold the title of Chief Executive Officer of the
Company, with such duties and responsibilities that are customary in this
position for public companies. Executive shall report directly to the Board in
this position. Executive’s principal place of employment shall be at the main
business offices of Company in San Antonio, Texas.”

 

2.       Effect on Employment Agreement. The Employment Agreement is not
modified or amended other than as expressly indicated herein, and all other
terms and conditions of the Employment Agreement shall remain unchanged and in
full force and effect. Except as expressly set forth herein, the execution,
delivery, and effectiveness of this Amendment shall not operate as a waiver of
any right, power, or remedy of Lilis or Executive, nor constitute a waiver of
any provision of the Employment Agreement (or an agreement to agree to any
future amendment, waiver, or consent).

 

3.       Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall
be considered one and the same agreement.

 

IN WITNESS WHEREOF, Lilis and Executive have executed this Amendment as of the
Amendment Date.

 



LILIS ENERGY, INC.   JIM LINVILLE           By: /s/ Merrill McPeak   By: /s/ Jim
Linville Name: General Merrill McPeak       Title: Chairman of the        
Compensation Committee      

 



 

 